4

Case 2:20-cv-00160-WBV-MBN Document 1-6 Filed 01/15/20 Page 1 of 16
ATTORNEY'S NAME: Baer, Jason M 31609
AND ADDRESS: 3000 Kingman Street Suite 200, Metairie, LA 70006

CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS
STATE OF LOUISIANA

 

NO: 2019-12253 DIVISION: I SECTION: 14
PEARL, CAMERON
Versus
KEQT, REN

CITATION - LONG ARM
TO: JOSE GUERRERO
THROUGH: THE LOUISIANA LONG ARM STATUTE
3404 FOREST HILL COURT , FOREST HILL , TX 76319

YOU HAVE BEEN SUED: -
You must either comply with the demand contained in the

Petition for Damages.

a certified copy of which accompanies this citation, or file an answer or other legal pleading in the office of the
Clerk of this. Court, Room.402, Civil Courts Building, 421 Loyola Avenue, New-Orleans, LA, within thirty (30)
days.after the filing tn thé record of the affidavit of the individual attesting to the manner of delivery made through.
the ‘Long’ Arin Statute" tinder penalty of default.

ADDITIONAL INFORMATION

Legal assistance’is advisable. If you want a lawyer and-can't find one, you nay call the New: Orleatris
Lawyer Referral Service at 504-561-8828, This Referral Service operates in conjunction with the New
Orleans Bar Association. Lf you qualify, you may be:entitled to free legal assistance through Southeast.
Louisiana Legal Setvices (SLLS) at 877-521-6242 or 504-529-1000.

weit COURT PERSONNEL ARE NOT PERMITTED TO GIVE LEGAL. ADVICE®*# 1%

IN WITNESS HEREOF, Ihave hereunto set my hand and affix the seal of the Civil District Court for the
Parish of Orleans, State of LA November 26, 2019

    

Clerk's Office, Room 402, Civil Courts CHELSEY RICHARD NAPOLEON, Clerk of
421 Loyola Avenue : The Civil District Court
New Orleans, LA for the Parish of Orleans

State Of Ly

by br
Celeste Hunter, Deputy clerk Kk.

__ SHERIFE'S RETURN
(for use of process servers only).
PERSONAL, SERVICE
On this day of
the within

DOMICILIARY SERVICE
‘served a copy of | On this dayof

i served ft copy-of
the within. /

Petition for Damages.

ON. JOSE.GUERRERO

THROUGLE THE LOUISIANA-LONG ARM STATUTE
Returned the same day

Petition for Damages

ON JOSE GUERRERO

THROUGH: ‘THE LOUISIANA LONG ARM STATUTE

|, by leaviig saniciit the dwelling fisusé, or usual place oftabade, in the hands of

 

 

 

 

 

 

‘No a person-of suitable age and
* ‘discretion residing Aherein as a-mentber of the domiciliary establishment, whose
Deputy Sheriffot “name‘and ater facts connected with this service [learned by interrogating
Mileage:S . ° HIM/HER the said JOSE GUERRERO. being absent from the domicile at time
AEC: ~ ; of suid service.
—_ JUNTERED? Returned the sare day
PAPER RETURN N
, Q,
i f Deputy SherilT of
SERIAL NO, DEPUTY PARISH

 

 

ID: 10354274 Page |. of |,

 
GAS, 220 cv-00160-WBV-MBN Document 1-6 Filed 01/15/20 Ve 16

I . 2019 NOV 22 P0418
CIVIL
‘Section 14 DISTRICT COURT

CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS
STATE OF LOUISIANA
NO. DIVISION: «
CAMERON PEARL
VERSUS
REN KEOL, WILLIAM DOWIE, SAFETY INSURANCE COMPANY, ABC INSURANCE
COMPANY, JOSE GUERRERO, ROADRUNNER CHARTERS, INC., PENNSYLVANIA
MANUFACTURERS? ASSOCIATION INSURANCE COMPANY, AND INDIAN
HARBOR INSURANCE COMPANY
FILED:

 

DEPUTY CLERK.

Heke ede ; aR HN i RE ES RRR SRO ob cia U RR Rar Ra Re

PETITION FOR DAMAGES

 

re as fe ae oR oc a ae ak Fes ok

 

TERE

FORE ACE AGU RE RAE HE

NOW INTO COURT, through undersigned counsel, comes Plaintiff, CAMERON PEARL,
who respectfully subinits the following Petition for Damages:
i INTRODUCTION
1.
This cause-of action arises out of'a motor vehicle collision that occurred on or about May
4, 2019, in the Parish of Orleans, State of Louisiana.
i. THE PARTIES
2.
“Made Plaintiff herein is:
CAMERON PEARL (“Mr. Pearl”), a person of the full age of the majority and resident of
and domiciled in the Parish of Jefferson, State of Louisiana.
. 3.
Made Defendants herein are:
REN KEOQI (“Defendant KEQ?”’), upon information and belief, aperson of the full age of
the majority and resident of and domiciled in the State of Massachusetts; ,
WILLIAM DOWIE CD efendant DOWIE”), upon information and belief, a person of the

fall age of the majority and resident of and domiciled in the State of Massachusetts;

VERIFIED

Celeste Hunter
ERlled ote et ou, 2019 NOV 26. P 03:19

 

 
Age1229-cv-00160-WBV-MBN Document 1-6 Filed 01/15/20 FRaye2ryf 16

] 2019 NOV 22 P 04:18
CIVIL
Section 14 DISTRICT COURT

SAFETY INSURANCE COMPANY, (herdinafter, “SAFETY”’), a foreign insurance
company: who, upon-information and belief, was at all times relevant hereto the insurer of the
vehicle. driven, by Defendant KEQI and owned: by Defendant DOWIE at the time of the
May 4, 2019 motor vehicle collision;

ABC INSURANCE COMPANY, (hereinafter, “ABC”), a foreign or domestic insurance
company authorized to do.and doing business in the State of Louisiana, which at all times material
‘hereto:issued a policy of liability insurance to Defendant KEQI for incidents of the type made the
basisof this litigation;

JOSE GUERRERO (“Defendant GUERRERO”), upon information and belief, a person of
the full age ofthe majority and resident of and domiciled in the State of Texas;

ROADRUNNER CHARTERS, INC., (hereinafter “ROADRUNNER”), a foreign
corporation, who, upon information and. belief, was at all tinies relevant herein the entity that
employed Defendant GUERRERO while he was driving in the: course and scope of his
employment at the time of the May 4, 2019 motor vehicle collision;

PENNSYLVANIA MANUFACTURERS? ASSOCIATION INSURANCE COMPANY,
(hereinafter, “PMA”), a foreign insurance company who is anthorized to do.and: doing business in
the State.of Louisiana, and who, upon information. and belief, wvas.at all times relevant hereto the
ansurer. of the vehicle owned by ROADRUNNER and driven by Defendant GUERRERO: and

INDIAN HARBOR INSURANCE COMPANY, (hereinafter “INDIAN”), a foreign
insurance company who is authorized to.do and doing business in the State of Louisiana, and who,

-upon. information and belief, at all times relevant herein provided a policy of
Wninsured/underinsuréd motorist insurance to Mr, Pearl in connection-with the May 4, 2019 motor
vehicle‘collision at issue.

HL VENUE
4.
Venue in this Court is proper according to Louisiana Code of Civil Procedure, Article 74,

ef seq. because the wrongful conduct occurred in Orleans Parish.

bo

Etiled

 
CARE 55% -Cv-00160-WBV-MBN Document 1-6 Filed 01/15/20 rape 16

J 2019 NOV 22 P0448.
CIVIL
‘Section 14 DISTRICT COURT

Iv. JURISDICTION
5.
This Court has personal jurisdiction over Defendant KEQI because she caused injury and
damage through anid act or-ottission committed within the Parish of Orleans, State of Louisiana.
. 6.
This Court has personal jurisdiction over Defendant DOWIE because his vehicle caused.

injury and damage through and act or omission. conimitted within the Parish of Orleans, State of

y

Louisiana.
7.

This Court has personal jurisdiction over SAFETY pursuant to La. R-S. § 13:3201 because
it (1) is a foreign, insurer authorized to do business in and regularly transacting.-business in
Louisiana, (2) regularly contracts to supply insurance in Louisiana, and (3) -has minimum contacts

in Louisiana such that-maintenance of this suit will not offend traditional. notions of fairplay and.
_siibstantial justice (including purposefully directing its businéss to. those within this state).
8.

This-Court-has pérsonal. jurisdiction over ABC pursuant to La. R.S. § 13:3201 because it
(1) is a foreign insurer authorized to-do business in and regularly transacting businessin Louisiana,
(2) regularly contracts to supply insurance in Louisiana, and (3) has minimum contacts in
Louisiana such that-maintenance of this suit will not offend traditional notions. of fair play and.

substantial, justice Gocluding purposefully directing its business. to those within this state).
9.

This.Court has personal jurisdiction over Defendant GUERRERO because he caused injury
and, damage through and act or omission committed within. the Parish of Orleans, State’ of
Lovisiana.

10.

This Court has personal jurisdiction over ROADRUNNER pursuant to La. R.S. § 13:3201

because it (1) is a foreign entity doing business in and regularly transacting business in Louisiana,

(2) regularly contracts to supply services in Louisiana, and (3) has minimum contacts in Louisiana

Ww

ce Filed... cece tee
Case, 3:~G-cv-00160-WBV-MBN Document 1-6 Filed 01/15/20 EASED *°

] , 2019 NOV 22 P 04:18
a CIVIL
Section 14 DISTRICT COURT

such that.maintenance of this suit will not offend traditional notions -of fair play and substantial
. justice (including purposefiilly directing its business to those within this state).
iL.

This Court has personal jurisdiction over PMA-pursuant to La. RLS. § 1323201 because it
(Ayis a foreign Insurer authorized to do business in and regularly transacting ‘business itt Lovisiana,
(2) regularly contracts to supply insurance in Louisiana, and (3) has sminimum contacts in
Louisiana such that maintenance of this suit will not offend traditional notions of fair-play. and
sibstantial justice (including purposefully directing its business to. those within this state):

12.

“This Courthas personal jurisdiction over INDIAN pursuant to La.RS. § 1323201 because
it (1) is.a foreign insurer authorized to do business in and regularly transacting. business in
Louisiana, (2) regularly contracts to supply insurance in Louisiana, and (3).has minimum contacts
in Louisiana such that maintenance:of this suit will not offend traditional notions-of fair play and
‘substantial jastice (including purposefully directing its business to those within this state).

13.
‘This Court has original subject matter jurisdiction over this cause of action.
V. FACTS OF CRASH
14.

On. or about May 4, 2019, Plaintiff, Cameron Pearl, was operating a.2017 Hyundai Sonata

stoppedin the northbound. center lane. of Poydras. Street,
15.

Plaintiff was:stopped due:to a Police Officer regulating traffic on, Poydras Street just past
the intersection of Poydras and St. Charles Street,

¥6.

At the same date and time, Defendant GUERRERO, was ‘the operator-of «2015 Ford
Econolitie (VIN: [FDFE4FS6EDA23047) owned by ROADRUNNER, negligently stopped-in the

center Jane of Poydras Street directly behind, and toa close to, Plaintifl’s vehicle:

... ExFiled.

 

 
. CASE 13:7Q-Cv-00160-WBV-MBN Document 1-6 Filed 01/15/20 Rage-G-pt 16

] . 2019 NOV 22. P 04:48

| . CIVIL

Section 14 DISTRICT COURT
17.

At thesame date and time, Defendant KEQL was the operator ofa 2013 Toyota Avalon
(VIN: 4T1BD LEBSDU017975) owned by Defendant DOWIE, traveling north bound in the center
lane of Poydras Strect behind Defendant. GUERRERO and negligently failed to notice-traffic had
come to a'stop, calising het vehicle to. strike the rear of Defendant GUERRERO’s vehicle.

18.

As a result-of Defendarit KEOL striking the rear of Defendant GUERRERO’s vehicle,
Defendant GUERRERO’s vehicle was pushed forward and struck the rear of Plaintiff's vehicle
due to Defendant GUERRERO negligently stopping too closely to the rear of Plaintiff's vehicle.

1,

As a result of Defendant KEQI’s and Defendant GUERRERO’s negligence, Plaintiff,

Mr, Pearl was violently jolted insidé the vehicle causing him injury.
. 20.
At the.time of the subject collision, Mr. Pearl was operating as a driver for Lyft and had
thie La ft application engaged,
21.
“Defendant KEOLwas'cited by the New Orleans Police Department for failure to yield.
VL FAULY OF REN KEQI
22.

‘The above described May 4, 2019, motor vehicle, collision. and the'resulting injuries to
Plaintift were caused through the negligence-of Defendant, REN KEQL- which negligence
includes, but isnot Limited to, the following actions and/or inaction:

a): Failing-to-use reasonable vigilance;

b) Failing to yield;

é) Disregarding traffic conditions;

d) Gross negligence;

e) Failing to maintain proper control of a vehicle;

f} Failing to maintain a proper lookeut and/or being distracted or inattentive;

¢). Failing to take all reasonable evasive action to avoid a collision at issue herein;

2

_.E-Eiled |.

 

 
$5989 3589-CV-00160-WBV-MBN Document 1-6 Filed 01/15/20 Pape por 16

] 2019 NOV 22 P 04:18
. CIVIL
Section 14 DISTRICT COURT

h). Railing to stop her vehicle;
i) Exceeding the posted speed limit;
- §) Careless operation of a motor vehicle;
i) Operating the vehicle in a reckless and/or negligent manner; and
dD Aéting in violation of the laws of the State of Louisiana and/or the Parish of Orleans, all of
“which acts miay be piopérly proven. at the trial ofthis matter,
VIL FAULT OF WILLIAMDOWIE
23.
As avesult of the foregoing, and as per applicable Louisiana law including, but not limited
to, te Doctrines of Respondeat Superior; negligent entrustment; permissive use; vehicle owner
with: responsibility for maintenance and upkeep; and/or master-servant doctrines, said Defendant
DOWIE is # propér party-defondant and is responsible for the negligence andor liability attributed
to: Defendant KEQI.
VIC. LIABILITY OF SAFETY INSURANCE COMPANY
2A,
SAFETY, at all times zelevant herein, had:in full force and.effect a policy of automobile
liability iusurance coverage in favor of Defendant DOWIE and Defendant KEQI, as owner. and
_opératot, respectively, of the insured vehicle, for their negligence in connection with the May 4,
2019 motor vehicle collision. at issue herein.
25.
‘As aresult of the foregoing and as per applicable Louisiana law SAFETY has been named
ereinag party-defendant and is answerable and/or tesponsible for the négligence and/or lability
of Defendant DOWIE and Defendant KEQI.
TX. LIABILITY OF ABC INSURANCE COMPANY
26.
ABC, at alltimes relevant herein, is believedto have had in full force and effect a policy
of automobile lability insurauce coyernge in favor of Defendant KEQI as operator of the insured
vehicle for her negligence In connection with the May 4, 2019 motor vehicle collision at issue

‘herein,

__E-Filed _

 

 
SPRE43AQ, Cv-00160-WBV-MBN Document 1-6 Filed 01/15/20 Papepy” 16

I 2019 NOV 22 P 04:18

CIVIL

Section 14 DISTRICT COURT
21.

As aresult of the foregoing and as per applicable Louisiana law, ABC has been named
herein’es party-defendant and‘is answerable and/or responsible for the negligence and/or liability
of Defendant KEQI.
X. FAULT OF JOSE GUERRERO
28.
“The above:desctibed May 4, 2019, motor vehicle collision and tlie resulting injuries to
[Plaintiff were catsed through the negligence of Defendant, JOSE GUERRERO, which negligence:
includes, but is not limited to, the following actions and/or inaction:
a) Failing to usereasonable vigilance;
%) Disregarding traffic conditions;
c} Gross negligence;
d). Failing to maintain proper control ofa vehicle;
e) Failing to maintain a proper lookout and/or being distracted or inattentive;
_£) Pailing to take all reasonable evasive action to avoid a collision at issué herein;
). Stopping too-closely behind a stopped vehicle;
“h) Operating the vehicle in ateckless.and/or negligent manner; and
Y) Acting in-violation of the laws of the State of Louisiana and/or the Parish of Orleans, all of
which acts may be propetly proven at the trial of this matter.
xa. FAULT OF ROADRUNNER CHARTERS, INC.
29.
As aresult of the-foregoing, and as per applicable Louisiana lawincloding, but not limited
‘to, the Doctrines of Respondeat Superior; negligent entrastment; negligent hiring; training, and
supervision; principal and agent; permissive use; vebicle owner with responsibility for
“maintenance and upkeep; and/ormaster-servant doctrines, said ROADRUNNER is. proper party-
defendant and is responsible for the negligence: and/or lability atiributed to Defendant
_ GUERRERO.

... E-sFiled

 

 
$5989 $539-cv-00160-WBV-MBN Document 1-6 Filed 01/15/20 PROEBO! 16

J 2019 NOV 22 P.04:18:
CIVIL
Section 14 DISTRICT COURT

MOL LIABILITY OF PENNSYLVANIA MANUFACTURERS? ASSOCIATION:
INSURANCE COMPANY
30,

PMA,. at all times relevant herein,-Wad in full force and effect a policy of automobile
liability insurances. coverage in favor of ROADRUNNER and Defendant GUERRERO, as owner
arid-operator, respectively, of the insured vehicle, for their negligence in connection, with the May
4, 2019 motor vehicle collision at issue herein.

34.

_As axesult of the foregoing and asper applicable Louisiana law, PMA has been-tiamed
herein as:party-defendant anid is answerable and/or responsible for the negligence and/or liability
of ROADRUNNER and, Defendant GUERRERO.

SUL LIABILITY OF INDIAN HARBOR INSURANCE COMPANY

32.

TNDIAN, at all times relevant herein, had in fault force and effect a:policy of automobile
Uninsured/Underinsured Motorist coverage in favor of Mr. Pearl in connection with the May 4,
2019 motor vehicle collision atissue herein.

33.
Asa tesult of the foregoing and as per applicable Louisiana law, INDIAN has been riamed
herein: as party-defendant and’ is answerable and/or responsible for the damages suffered by
“Mr: Pearl.
XIV. DAMAGES.
34, . |
Aga result of said May 4,2019 motor vehicle collision,.Mr. Péarl suffered personal.and
“podily injuries, including but not limited to injury to his-neck, back, and right ankle. All of his
damages are sérious in nature and require continuing medical care and treatment. The fall residual
effects are not-yet known.
35.
‘Mr. Pearl’s injuries. and damages were. directly caused by the negligent acts and omissions
and/ot.commissions on the part of Defendant KEQI and Defendant GUERRERO, and their failure
46 operate their vehicles in-a proper, pradeént, and safe manner.
g
os ef-Filed.

 

 
Gaae 2:30; cv-00160-WBV-MBN Document 1-6 Filed 01/15/20 rage of 16

] 2019 NOV 22 P 04:18.
CIVIL
Section 14 DISTRICT COURT
36.

As aresult of the motor vehicle collision at-issue, Mr. Pearl suffered severe physical and
-qental injuries as well as inconvenience, entitling him to recover damages including, but not
limited to:

a) Past, present, and future mental pain and suffering;

b). Past, present, and future physical pain and suffering;

ce). Past, present, and fature medical expenses;

0) Loss of enjoyment of lite;
e) .Past,:present, and ‘future lost wages,
4) -Loss of eaming capacity; and
2) -All damages allowed under Louisiana law which may be proven at the trial of this
matter.

WHEREFORE, Plaintiff, CAMERON PEARL, prays that Defendants, REN. KEQI,
WILLIAM DOWIS, SAFETY INSURANCE COMPANY, ABC INSURANCE COMPANY,
JOSE GUERRERO, ‘ROADRUNNER CHARTERS, INC, PENNSYLVANIA
MANUFACTURERS’ ASSOCIATION INSURANCE COMPANY, and INDIAN HARBOR

‘ INSURANCE COMPANY, be.servéd with a copy of this Petition, and, after being duly cited to
“appear and respond thereto, and after the. expiration of all legal delays, and due proceedings are
had, there’ be judgment in favor of Plaintiffs and against Defendants in-an amount of damages
reasonableand, found veasonable at‘trial, together with legal interest thereon, from the date of
judicial demand ‘until paid-in.full, as well as all costs of these proceedings, and all ofher. general

and equitable relief.

SIGNATURE BLOCK ON FOLLOWING PAGE
9

_..._EFiled ow...

 

 
Case ,2,90-cv-00160-WBV-MBN Document 1-6 Filed 01/15/20 rages of 16

I 2019 NOV 22 P.04:18
: CIVIL
Section 14 DISTRICT COURT
Respectfully Submitted,

 

+ . 3000 Kingman Street, Suite 200
Metairie, LA 70006
Telephone: (504).372-0111
Facsimile: (504) 372-0151
‘Enrail: Joaer@baerlawlle.com
Email: cdereus@baerlawlic.com
Email: jstein@baerlawlic.com
Counsel for Plaintiff

PLEASE SERVE:

REN KEQI

Via Louisiana Long Arm Statute:
104 Winslow Road

Falmouth, MA 02556

“WILLIAM DOWIE
Via Louisiana Long Arm Statute

| Hberty: Ledge, Unit 2 DEPUTY CLERK CiviL DISTRIGT Le

Sudbury, MA 01776. PARISH OF ORLEANS. ~
, “~o“STATE.OF LA

 

SAFETY INSURANCE COMPANY
Pursuant to La. RS. 222335:
Louisiana Secretary of State.

8585 Archives Ave,

Baton Rouge, LA 70809.

JOSE GUERRERO

Via Louisiana Long Aim Statute:
3404 Forest Hill’ Court

Forest Hill, TX 76119:

ROADRUNNER CHARTERS, INC.
hrougi: its Registered Agent:

F.A, Courtney, Jr,

755: Magazine Street.

New Orleans, LA 70130:

PENNSYLVANIA MANUFACTURERS’ ASSOCIATION INSURANCE COMPANY
Through tts Registered Agent:

Louisiana Secretary of State

8585 Archives Ave,

Baton Rouge, LA 70809

’ SERVICES TO CONTINUE.QN FOLLOWING PAGE
10

E-Filed.

 

 
Case 3:20-cv-00160-WBV-MBN Docurrient 1-6 Filed 01/15/20 Pang-49 of 16

iT . 2019 NOV 22: P 04:18:
CIVIL
Section 14 DISTRICT COURT

INDIAN HARBOR INSURANCE COMPANY
Through its Reelstered Agent:

Louisiana Secretary of State

8585 Archives. Avenne

Baton Rouge, Louisiana 70809

PLEASE WITHOLD SERVICE ON ABC INSURANCE COMPANY AT THIS TIME.

iW
. E-Filed-

 

 
ji
Cape 2:20-cv-00160-WBV-MBN Document 1-6 Filed 01/15/20 Page 13 of 16

fof ee
ij =

mil ee
CIVIL DISTRICT COURT FOR THE P KRISECLOF ORLEANS -
% AP

STATE OF LOVISiANA® Mi ?

NO. 2019-12253 GN

meen icy Gur

«DIVISION “44” |

1

CAMERON PEARL
VERSUS
REN KEQI, WILLIAM DOWIE, SAFETY INSURANCE COMPANY, ABC
INSURANCE COMPANY, JOSE GUERRERO, ROADRUNNER CHARTERS,
INC, PENNSYLVANIA MANUFACTURERS’ ASSOCIATION INSURANCE
COMPANY, AND INDIAN HARBOR INSURANCE COMPANY

FILED:

 

DEPUTY CLERK
MOTION FOR EXTENSION OF TIME

NOW INTO COURT, through undersigned counsel, comes defendants, Jose
Guerrero, Roadrunner Charters, Inc., Pennsylvania Manufacturers’ Association Insurance
Company, solely for the purpose of seeking an extension of time to respond and without
making a general appearance, respectfully suggests to this Honorable Court that mover and
its counsel tequite additional time within which to investigate the claims and allegations
made and to prepare and file pleadings in response thereto, and that for this purpose mover
desires an extension of time of thirty (30) days from the date of signing of this Order within
which to file responsive pleadings in this suit. Mover further avers that no prior request for
extension of time has been requested.

IT 1S ORDERED that defendants, Jose Guerrero, Roadrunner Charters, Inc.,
Pennsylvania Manufacturers’ Association Insurance Company, be hereby granted an
extension of time of thirty (30) days from the date of signing of this Order within which to
file responsive pleadings in the above-entitled and numbered suit.

g 2020
New Orleans, Louisiana this day of JAN 8 , 2019.

Meg gam,

De bt COCHISE
ngsy

~

  

 

 
Gase 2:20-cv-00160-WBV-MBN Document 1-6 Filed 01/15/20 Page 14 of 16

2S
OS the
ci é

ie

Respectfully submitted,

 

 

CHARLES M. PONDER, III, #2052
PONDER LAW FIRM

935 Gravier Street, Suite 835

New Orleans, Louisiana 701 12
Telephone: (504) 528-3 066
Facsimile: (504) 528-3077

CERTIFICATE OF SERVICE

1, Charles M. Ponder, HW, do hereby certify that a copy of the foregoing pleading
has been served upon all parties thru attorney of record by;4ffansmitting
saine via facsimile and/or email, and/orZidepositing same in the United States Mail,
properly addressed and postage pre-paid thuscet Way of January, 2020.

  
   

CHARLES M. PONDER, Il!

 
Case 2:20-cv-00160-WBV-MBN Document 1-6 Filed 01/15/20 Page 15 of 16

mer gy REDS
PELE

CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS
| fy Wh RE Be
STATE OF LOUISIANA
piytl

* ae DIVISION y.14”

 

NO. 2019-12253 PY RTe
CAMERON PEARL
VERSUS
REN KEQI, WILLIAM DOWIE, SAFETY INSURANCE COMPANY, ABC
‘INSURANCE COMPANY, J OSE GUERRERO, ROADRUNNER CHARTERS,

INC. PENNSYLVANIA MANUFACTURERS’ ASSOCIATION INSURANCE
COMPANY, AND INDIAN HARBOR INSURANCE COMPANY

FILED:

 

DEPUTY CLERK
REQUEST FOR NOTICE

NOW INTO COURT, through undersigned counsel, comes defendants, Jose
Guerrero, Roadrunner Charters, Inc., Pennsylvania Manufacturers’ Association Insurance
Company, in accordance with Article 1572 of the Louisiana Code of Civil Procedure and
hereby request written notice of the-date set for trial of the above numbered and entitled
cause, or of the date set for trial or hearing upon any motion, exception, rule or other matter,
at least ten (10) days before any trial or hearing date.

Defendants, Jose Guerrero, Roadrunner Charters, Inc., Pennsylvania Manufacturers’
Association Insurance Company, further requests notice of the signing of any final
judgment, the rendition of any interlocutory order or judgment, or of any order of judgment
refusing to grant a new trial, in said cause as provided by Articles 1913 and 1914 of the

Louisiana Code of Civil Procedure.

Respectfully submitted,

 

CHARLES M. PONDER, IU, #2052
PONDER LAW FIRM

935 Gravier Street, Suite 835

New Orleans, Louisiana 70112
Telephone: (504) 528-3066
Facsimile: (504) 528-3077

 
Case 2:20-cv- \ |
Ca 2:20 Cv 00160-WBV-MBN Document 1-6 Filed 01/15/20 Page 16 of 16

CERTIFICATE OF SERVICE

I, Charles M. Ponder, Ill, do hereby certify that a copy of the foregoing pleading

has been served upon all parties through jhelr attorney of record by: transmitting

same via facsimile and/or email, and/or Gdepositingsame in the United States Mail,
; day of January, 2020.

   
  
   

properly addressed and postage pre-paid this

CHARLES M. PONDER, il

 
